           Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 1 of 8




 1   Michael P. Lehmann (SBN 77152)              Dena C. Sharp (SBN 245869)
 2   Christopher L. Lebsock (SBN 184546)         Scott M. Grzenczyk (SBN 279309)
     Samantha J. Stein (SBN 302034)              Trevor T. Tan (SBN 281045)
 3   Kyle G. Bates (SBN 299114)                  Mikaela M. Bock (SBN 335089)
     Tae Kim (SBN 331362)                        GIRARD SHARP LLP
 4   HAUSFELD LLP                                601 California Street, Suite 1400
     600 Montgomery Street, Suite 3200           San Francisco, CA 94108
 5
     San Francisco, CA 94111                     Tel: (415) 981-4800
 6   Telephone: (415) 633-1908                   Fax: (415) 981-4846
     Facsimile: (415) 358-4980                   dsharp@girardsharp.com
 7   mlehmann@hausfeld.com                       scottg@girardsharp.com
     clebsock@hausfeld.com                       ttan@girardsharp.com
 8   sstein@hausfeld.com                         mbock@girardsharp.com
     kbates@hausfeld.com
 9
     tkim@hausfeld.com
10
     Interim Co-Lead Class Counsel
11

12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13                                SAN FRANCISCO DIVISION
14

15
     IN RE: CALIFORNIA GASOLINE SPOT                 Case No. 3:20-cv-03131-JSC
16   MARKET ANTITRUST LITIGATION
                                                     PLAINTIFFS’ THIRD
17                                                   SUPPLEMENTAL BRIEF IN SUPPORT
18                                                   OF THEIR OPPOSITION TO SKTI’S
                                                     MOTION TO DISMISS FOR LACK OF
19                                                   PERSONAL JURISDICTION

20                                                   RE: Dkt. Nos. 263, 302
21
                                                     Judge: Hon. Jacqueline S. Corley
22                                                   Date: August 26, 2021
                                                     Time: 9:00 a.m.
23                                                   Courtroom: E – 15th Floor

24

25                              REDACTED - FILED UNDER SEAL

26

27


                                 PLAINTIFFS’ THIRD SUPPL. JX BR.
                                   CASE NO. 3:20-CV-03131-JSC
              Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 2 of 8




 1   I.     INTRODUCTION

 2          Pursuant to the Court’s Order, Plaintiffs file this third supplemental brief regarding Defendant

 3   SK Trading International’s (“SKTI”) motion to dismiss for lack of personal jurisdiction. This brief

 4   follows SKTI’s disclosure that it had located previously missing files for two relevant custodians: Yuchi

 5   Tsui and Minjung Kang.1 Yuchi Tsui was a member of SKTI’s Trading Risk Management (“TRM”)

 6   team and had responsibility for monitoring California gasoline trading for compliance with SKTI’s TRM

 7   policy, which SKTI has acknowledged was “                        ” of SKEA’s business. First Stein Decl.,

 8   Ex. 2 (Jinwoo Jeong Dep. at 81:1-12). Minjung Kang was SKEA’s Accounting and Treasury Manager

 9   throughout the relevant time period. SKTI and SKEA produced over 1,000 new documents for these

10   two custodians, mostly in Korean. Declaration of Samantha J. Stein (“Second Stein Decl.”) ¶ 2.

11          Unsurprisingly, these new documents only add to the already-established and ever-growing body

12   of evidence that SKTI operated SKEA as its arm in the United States, with SKEA functioning as SKTI’s

13   agent—or as an SKTI executive put it in one email, SKTI’s “                ”. Ex. 12 (SKEA000150182).

14   The evidence opposing SKTI’s personal jurisdiction motion is already substantial (see ECF Nos. 294,

15   295, 320, 321), but Plaintiffs add five new translated documents from the most recent SKTI production

16   for the Court’s consideration. Plaintiffs also provide one important new document from a recent Vitol

17   production, which had not been previously produced by any of the Defendants. Ultimately, all of this

18   evidence demonstrates that SKTI purposefully directed its activities at California, including through its

19   agent, SKEA, and participated in the specific anticompetitive activity alleged.

20   II.    ARGUMENT

21          A. SKEA Was SKTI’s “U.S. Branch” that SKTI Controlled

22          “Whether an agency relationship exists is for a court to decide based on an assessment of the

23   facts of the relationship and not based on how the parties define their relationship.” Henderson v. United

24
     1
25     The Court previously permitted a second round of supplemental briefing following SKTI’s admission
     that it had located additional relevant jurisdictional discovery in the custodial files of Taejin Kim, the
26   former Trading Manager of SK Energy Americas (“SKEA”), who later became the head of SK’s Asia
     Light Distillates Book in early 2015. Dkt. No. 302.
27   2
       All Exhibit citations are to the Second Stein Declaration unless otherwise noted.
                                                    1
                                     PLAINTIFFS’ THIRD SUPPL. JX BR.
                                       CASE NO. 3:20-CV-03131-JSC
               Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 3 of 8




 1   Student Aid Funds, Inc., 918 F.3d 1068, 1073 (9th Cir. 2019) (“Henderson”). While SKTI and SKEA

 2   claim there is no agency relationship here, “it is appropriate to consider whether the parties are trying to

 3   limit or prevent liability by characterizing their relationship as something other than an agency

 4   relationship.” Id. Here, contrary to SKTI’s arguments, there is abundant evidence that SKEA was

 5   SKTI’s agent in the United States and for its trading activities in California. See also Ranza v. Nike, Inc.,

 6   793 F.3d 1059, 1068 (9th Cir. 2015) (factual conflicts are resolved in plaintiffs’ favor); CollegeSource,

 7   Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073, 1078 (9th Cir. 2011) (reversing the district court’s

 8   decision to grant defendant’s motion to dismiss on personal jurisdiction grounds, and holding that

 9   “[b]ecause we are reviewing a dismissal for lack of personal jurisdiction, we resolve this factual conflict

10   in [the plaintiff]’s favor.”).

11           The recent productions show that SKTI viewed SKEA as its “                  ” and treated it as such.

12   For example, Exhibit 1 shows that an SKTI Trading Risk Manager, Yuchi Tsui (“Tsui”),

13

14

15                            As Exhibit 1 reflects, SKTI

16

17                          . There is no indication that SKEA had any role in approving Tsui’s         or hiring

18   her in some sort of consultancy capacity; SKTI was in control. See also First Stein Decl. (ECF No. 294-

19   1), Exs. 12, 94 (SKTI’s Risk Management policies applicable to its “               ”). And while SKTI has

20   emphasized to this Court about how it has no experience with or knowledge of SKEA’s business, internal

21   documents reflect that SKEA in fact looked to SKTI for guidance on operating its business. An example

22   is Exhibit 1, in which SKEA’s Yongsu (“Dave”) Jang (“Jang”) wrote to Tsui

23                                                                                       Tsui was not hands-off

24   but instead provided Jang with a comprehensive, detailed

25                       . Ex. 2.

26           Additionally, contrary to the arguments that SKTI was not involved in trading is the evidence

27   that SKEA and SKTI worked hand-in-hand. Exhibit 3 reflects how
                                                     2
                                      PLAINTIFFS’ THIRD SUPPL. JX BR.
                                        CASE NO. 3:20-CV-03131-JSC
              Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 4 of 8




 1

 2                                             . Ex. 3. But it was not just a report;

 3

 4

 5

 6

 7

 8

 9               The price curve is used both for valuation and as a guide for future trading. This newly

10   produced evidence thus only reinforces the conclusion that SKTI was actively involved in SKEA’s

11   trading activities, including trades aimed at and targeting California.

12           The reality is SKTI was not merely the “hands-off” parent company with directors who sat on

13   SKEA’s Board and periodically provided oversight—SKTI instead was                                           to

14   SKEA.                   dictated how SKEA conducted its business, from

15

16                                        , SKEA. Ex. 4. And tellingly, when

17

18                          . Id. Examples like this show how SKTI’s influence was significant to SKEA’s

19   business and how it could operate, and this information is only from written documents. Tsui’s

20   documents also reflect that

21                                                                      . See Exs. 4, 5. The documents reflect that

22                                                                                                              —

23   and Plaintiffs do not even yet have the phone records reflecting the apparently ongoing communications

24   between SKTI and SKEA personnel, such as Tsui and Jang.

25           A further example of this relationship is the email SKTI’s Tsui

26                                 . Ex. 5. Tsui first explained that

27
                                                      3
                                       PLAINTIFFS’ THIRD SUPPL. JX BR.
                                         CASE NO. 3:20-CV-03131-JSC
              Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 5 of 8




 1                      Id. She explained that,

 2                                                                                               Id. However,

 3

 4                         Id. In other words,

 5

 6                                         —indicating she had asked before for an explanation, without

 7   success. Id. No return email was produced; it is unknown whether she and Jang spoke over the phone

 8   afterwards, or what happened to this line of inquiry. What is known, however, is that

 9

10                                                             Ex. 4 (SKEA00150202). See Henderson, 918

11   F.3d at 1075 (agency test could be satisfied where the defendant “ratified the . . . [unlawful] practices

12   by remaining silent and continuing to accept the benefits of the [agents’] tortious conduct despite

13   knowing what the [agents] were doing or, at the very least, knowing of facts that would have led a

14   reasonable person to investigate further.”).

15          Under the circumstances, factual conflicts as to agency must be resolved in Plaintiffs’ favor.

16          B. Additional Evidence Reveals SKTI’s Participation in Anticompetitive Conduct

17          It is undisputed that SKTI’s Namho Kim met with competitors at Vitol, including Brad Lucas,

18   in April of 2015. However, SKTI denied in its Interrogatory Responses that there was any illicit activity,

19   and SKTI’s Namho Kim’s signed a sworn declaration stating that the SK-Vitol meetings involved “no

20   discussion of specific Vitol-SKEA transactions, general or specific trading strategies, or Vitol-SKEA

21   business ventures.” Kim Decl. ¶ 10, ECF No. 306-1. In other words, SKTI has portrayed these meetings

22   as innocent and harmless, despite the obvious concerns with competitors meeting behind closed doors.

23          SKTI’s named co-Defendant and co-conspirator, Vitol, recently produced a tranche of new

24   documents, which are part of a remedial production made because of purported “coding-errors” in the

25   initial review of these documents. One document from this new Vitol production—which, though

26   written by SK’s Niemann, was not produced in any SK production—is particularly significant regarding

27   the SKTI-Vitol meeting in April of 2015, shortly after the Torrance refinery explosion. In this document,
                                                    4
                                     PLAINTIFFS’ THIRD SUPPL. JX BR.
                                       CASE NO. 3:20-CV-03131-JSC
              Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 6 of 8




 1

 2                                    . Ex. 6.

 3

 4                                                                                  . Id. There is no specific

 5   reference to a “JVs” or other specific work, just                                                        .

 6          The California Attorney General’s office recently highlighted this document to Judge Andrew

 7   Cheng in arguing the jurisdictional motion brought by SKTI in that court—and for good reason. The

 8   U.S. Department of Justice’s Antitrust Division trains Federal Bureau of Investigation (“FBI”) personnel

 9   to look for generic terms like                and             used between competitors, which are often

10   code words used to conceal anticompetitive activity. See U.S. Dept. of Justice, Antitrust Division, An

11   Antitrust Primer For Federal Law Enforcement Personnel, p.3 (Revised: Sept. 2018), available at

12   https://www.justice.gov/atr/page/file/1091651/download (describing signs and overt acts in furtherance

13   of a conspiracy, including meetings between competitors and “the use of code words to conceal the

14   conspiracy”).

15                                                                                    . See Precision Assocs.,

16   Inc. v. Panalpina World Transp., (Holding) Ltd., No. CV-08-42 JG VVP, 2013 WL 6481195, at *17

17   (E.D.N.Y. Sept. 20, 2013) (attendance at meetings may “tie affiliated entities to an antitrust

18   conspiracy”). The fact that this document was only produced by Vitol—not SK—and long after the

19   California Attorney General’s investigation underscores the need for further discovery as to SKTI.

20   III.   CONCLUSION

21          After three rounds of briefing, there is more than sufficient evidence demonstrating that the Court

22   may and should exercise personal jurisdiction over SKTI.3

23
     3
       As noted in the last CMC statement, the SK Defendants withheld hundreds of documents as privileged.
24   They have produced three privilege logs for jurisdictional discovery, each of which has significant
25   shortcomings. Nearly 85% of entries across the first two logs indicate that no attorney sent or received
     the communication and many documents appear to be routine correspondence among businesspeople.
26   After Plaintiffs and the California AG’s office identified these deficiencies to SK, the SK Defendants
     served “amended” logs in June but made no change except to spell out an acronym. The parties conferred
27   again on July 19, 2021, and SK has agreed to produce revised logs.
                                                      5
                                       PLAINTIFFS’ THIRD SUPPL. JX BR.
                                         CASE NO. 3:20-CV-03131-JSC
             Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 7 of 8




 1   Dated: August 9, 2021                     Respectfully submitted,

 2                                         By:     Dena C. Sharp
                                           Dena C. Sharp (SBN 245869)
 3                                         Scott M. Grzenczyk (SBN 279309)
                                           Trevor T. Tan (SBN 281045)
 4
                                           Mikaela M. Bock (SBN 335089)
 5                                         GIRARD SHARP LLP
                                           601 California Street, Suite 1400
 6                                         San Francisco, CA 94108
                                           Tel: (415) 981-4800
 7                                         Fax: (415) 981-4846
                                           dsharp@girardsharp.com
 8
                                           scottg@girardsharp.com
 9                                         ttan@girardsharp.com
                                           mbock@girardsharp.com
10
                                           Michael P. Lehmann (SBN 77152)
11                                         Christopher L. Lebsock (SBN 184546)
12                                         Samantha J. Stein (SBN 302034)
                                           Kyle G. Bates (SBN 299114)
13                                         Tae Kim (SBN 331362)
                                           HAUSFELD LLP
14                                         600 Montgomery Street, Suite 3200
                                           San Francisco, CA 94111
15                                         Telephone: (415) 633-1908
16                                         Facsimile: (415) 358-4980
                                           mlehmann@hausfeld.com
17                                         clebsock@hausfeld.com
                                           sstein@hausfeld.com
18                                         kbates@hausfeld.com
                                           tkim@hausfeld.com
19

20                                         Interim Co-Lead Class Counsel

21

22

23

24

25

26

27
                                             6
                              PLAINTIFFS’ THIRD SUPPL. JX BR.
                                CASE NO. 3:20-CV-03131-JSC
              Case 3:20-cv-03131-JSC Document 332 Filed 08/09/21 Page 8 of 8




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on August 9, 2021, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system. I also caused a copy of the under-seal documents to be served via electronic mail on
 5   defense counsel.
                                                          /s/ Dena C. Sharp
 6                                                        Dena C. Sharp
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     6
                                      PLAINTIFFS’ THIRD SUPPL. JX BR.
                                        CASE NO. 3:20-CV-03131-JSC
